Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 12, 2019

                                      No. 04-19-00165-CV

                IN THE MATTER OF K.W.F, JUVENILE RESPONDENT,

                   From the 216th Judicial District Court, Kerr County, Texas
                                    Trial Court No. J17-36
                        Honorable N. Keith Williams, Judge Presiding

                                         ORDER
        Appellant filed a notice of appeal on February 28, 2019 seeking to challenge the juvenile
court’s transfer order signed on February 2, 2018 in which the court waived its jurisdiction and
transferred appellant to the criminal district court for prosecution as an adult. See TEX. FAM.
CODE ANN. § 54.02 (establishing the procedures for waiver of juvenile court jurisdiction and
certification for trial as an adult). Under the applicable law, appellant had the right to
immediately appeal the juvenile court’s transfer order. See TEX. FAM. CODE ANN. §
56.01(c)(1)(A), (g–1); see Ex parte Rodriguez, 466 S.W.3d 846, 848 n. 4 (Tex. Crim. App. 2015)
(noting the 2015 amendments to Texas Family Code section 56.01 “making a juvenile court’s
waiver of jurisdiction immediately appealable”). Because appellant did not immediately appeal
the transfer order, appellant must now wait until a final judgment has been entered in the
criminal district court in order to appeal. TEX. R. APP. P. 25.2(a)(2), 26.2(a). The record before
us contains only the pleadings and transcript pertaining to the section 54.02 transfer order and
does not contain a final judgment.

       It is therefore ORDERED that appellant show cause in writing within thirty (30) days
from the date of this order why this appeal should not be dismissed for want of jurisdiction.
See TEX. R. APP. P. 42.3(a). If appellant fails to respond within the time provided, this appeal
will be dismissed. See TEX. R. APP. P. 42.3(c). All deadlines in this matter are suspended
pending resolution of the jurisdictional issue.

                                                    _________________________________
                                                    Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2019.

                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court